Citation Nr: 1757864	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  12-21 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Service connection for a left flat foot, to include as secondary to service-connected right foot disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Marine Corps from January 1973 to October 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral, asymptomatic flat feet.  The appellant timely appealed the decision with a notice of disagreement received by VA in February 2012.  No substantive appeal was timely received following the August 2012 statement of the case addressing service connection for left flat foot.  However, after the statement of the case was issued, VA called the appellant to obtain additional records related to his left flat foot claim, a supplemental statement of the case was issued in July 2014, and the matter was certified to the Board in July 2016.  The Board finds that these actions likely created an expectation that the issue remains in appellate status. Accordingly, the Board waives the need for a timely substantive appeal in this case.  Percy v. Shinseki, 
23 Vet. App. 37, 45 (2009); Beryle v. Brown, 9 Vet. App. 24, 28 (1996).

In September 2013, the appellant indicated that he would like to testify before a Veterans Law Judge (VLJ) at a local VA office.  In a July 2016 telephone call, the appellant withdrew his hearing request.  Based on the latest communication from the appellant, the Board finds that the September 2013 hearing request has been withdrawn and that there is no pending hearing request.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issue on appeal.

In February 2011, VA mailed the Veteran a formal finding that most of his service treatment records could not be located and are thus unavailable for review.  
A March 2011 VA memo indicates the same.  However, the Veteran provided VA a partial copy of his service treatment records that included recorded that were not in the claims file, including a December 1972 entrance examination, and he indicated in a September 2013 letter that he obtained the additional records from the National Personnel Records Center Archives.  Therefore, efforts should be made to locate all service treatment records, to include from the National Personnel Records Center Archives, and if unsuccessful VA should notify the Veteran so.  The Board notes that the medical entrance examination report reflects a normal clinical evaluation of the feet.  These service treatment records also reflect spasm and other left foot complaints.

Moreover, the July 2014 addendum to the August 2012 VA examination was inadequate because it failed to address the Veteran's in-service feet injuries as shown in his service treatment records, to include a sprain on his left ankle.  In light of this, the Board finds that the July 2014 medical opinion is not fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-12 (2007) (noting that the Board had erred in failing to ensure a VA examination was adequate).  Accordingly, the Board finds that an addendum is necessary.

Furthermore, VA contacted the U.S. Social Security Administration (SSA) to obtain a hard copy of the Veteran's SSA records because the CD obtained by VA could not be read.  VA should send a second request to SSA seeking the records.  

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained. 

The Board notes again that VA made a formal finding that service treatment records are unavailable for review.  Those records were not lost by any fault of the appellant.  In accordance with O'Hare v. Derwinski, 1 Vet. App. 365, 368 (1991), 
a heightened duty now exists to assist the Veteran in the development of the case.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from November 2017 to the present.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private testament records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  Obtain and associate with the claims file any missing service treatment records, to include from the National Personnel Records Center.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain service testament records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  Additionally, notify the appellant that he may submit any additional service treatment records in his possession to VA.

3.  Request SSA provide the records that were previously sent on CD.  If not available, include the negative response in the claim file and notify the Veteran. 

4.  After all development has been completed and returned from step 1-3 above, request the VA examiner who conducted the August 2012 VA examination (and produced the July 2014 addendum) to review the claims file.  If the August 2012 VA examiner is unavailable, then another appropriate VA clinician should be requested to review the claims file.  The clinician is asked to review the claims file to become familiar with the pertinent medical history.  If the clinician finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the clinician is to address the following:

  Did any diagnosed left flat foot clearly and unmistakably pre-exist the Veteran's active duty service?  If so, is there clear and unmistakable evidence that such preexisting left flat foot did not undergo an increase in the underlying pathology; i.e., was not aggravated by the Veteran's active duty service?  If there was an increase in the severity of such disability during his active duty service, was that increase clearly and unmistakably due to the natural progression of the disability?

  If not, is any left flat foot shown or treated at any time during the claim period (from November 2010 to the present) at least as likely as not (50 percent or greater probability) related to active service, to include falling and spraining on the left ankle or left foot spasm?

  Is any left flat foot shown or treated at any time during the claim period (from November 2010 to the present) at least as likely as not (50 percent or greater probability) caused by any of the following service-connected disabilities: right flat foot; right ankle fracture with arthritis; status post flexor tenotomy in the right toe; metatarsophalangeal degenerative joint disease in the right foot; and degenerative joint disease in the right knee?

  Has any left flat foot shown or treated at any time during the claim period (from November 2010 to the present) at least as likely as not (50 percent or greater probability) been aggravated by any of the following service-connected disabilities: right flat foot; right ankle fracture with arthritis; status post flexor tenotomy in the right toe; metatarsophalangeal degenerative joint disease in the right foot; and degenerative joint disease in the right knee?  If aggravation is found, provide baseline levels of the left flat foot prior to aggravation.

Consider all lay and medical evidence, to include the August 2012 VA examination and its accompanying July 2014 addendum, the January 2012 private medical opinion, the December 2010 VA examination, and the October 1995 VA examination.  Consider also all service treatment records in the claims file, including the December 1972 entrance examination indicating normal feet and his March 1975 left ankle sprain.  Moreover, consider the Veteran's September 2013 statement denying having flat feet before service.

Provide a comprehensive rationale for any opinions and conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4.  After all development has been completed and returned from all steps above, if the benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2017).

